Citation Nr: 1442729	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for a service-connected heart condition, to include coronary artery disease (CAD).

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from March 1984 to July 1984 and on active duty from January 1986 to January 1988 and from October 1990 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and Muskogee, Oklahoma, respectively. 

By way of background, the RO denied an increased rating for CAD in July 2009 rating decision.  The Veteran then filed a November 2009 statement indicating that he wanted to continue the appeals process and receive another VA examination to determine the severity of his heart condition.  Read broadly, the Board finds this constitutes a notice of disagreement with the July 2009 denial, and therefore the Veteran's appeal of the denial of an increased rating for CAD stems from that rating decision.  The RO adjudicated both the service connection and increased rating claims together in June 2010, and the Veteran timely filed a notice of disagreement and substantive appeal as to that decision. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has not submitted evidence that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Therefore, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the Veteran's CAD was manifested by angina, shortness of breath, fatigue, and a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope; but not by more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for CAD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters in April 2009 and December 2009, prior to the initial unfavorable adjudications in July 2009 and June 2010.  These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  The Veteran's Social Security records have also been obtained and associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in December 2009 and December 2011.  The examinations were adequate because the examiners considered the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted medical examinations of the Veteran.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating in excess of 30 percent for CAD.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's CAD is assigned a rating of 30 percent under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. 

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran contends he is entitled to an increased rating in excess of 30 percent for his service-connected CAD.  Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's CAD.  The Veteran has indicated that his CAD is worse than his current rating.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's CAD must be determined based on the medical evidence of record.

The December 2009 VA examiner noted complaints of fatigue, shortness of breath and angina, with a history of heart attacks in 1993.  No heart failures were noted to have occurred in the past year.  A stress test was performed, and the examiner noted that the Veteran's results were normal with a peak workload of 10.5 METs.  Chest x-rays and the EKG results were also noted to be normal, as well as heart rate and rhythm. 

The December 2011 VA examiner noted that the Veteran complained of angina, shortness of breath and fatigue.  No congestive heart failure was noted, but a history of myocardial infarctions was noted, with the Veteran indicating they occurred approximately 18 years ago.  The examiner noted heart size, rate and rhythm were all normal, and the Veteran's chest x-rays and EKG results were also noted to be normal.  The examiner indicated that a stress test was not performed and that the results of an echocardiogram were pending, but that based on the examination the examiner estimated the Veteran's METs level to be greater than 3 but less than 5.  The examiner noted that test results were needed in order to confirm the diagnosis.

An addendum opinion was obtained in December 2011, which requested that the examiner revisit his opinion in light of the now available test results.  The examiner then indicated that based on the results, the Veteran has a METs level of at least 7 to 10.  An exercise stress test was also separately performed in December 2011, with the examiner noting the Veteran to have a peak workload of 7.3 METs.  Finally, the December 2011 echocardiogram report reflects a left ventricle ejection fraction of 60 to 65 percent, with the reviewing physician noted that the Veteran's left ventricle systolic function was normal.

VA and Social Security medical records consistently reflect complaints of shortness of breath, chest pain, and fatigue.  However, the records are silent for any notations of congestive heart failure, additional METs testing, or indications of left ventricular dysfunction or left ventricle ejection fractions below 50 percent.  Indeed, the Social Security and VA treatment records consistently reflect, where noted, that the Veteran's left ventricle ejection fraction is between 60 and 65 percent.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating.  The findings contained in the December 2009 examination report and in the Social Security and VA treatment records are consistent with the criteria contemplated by a 30 percent rating or lower.  While the Board notes that the December 2011 examiner initially estimated the Veteran to have a workload of between 3 and 5 METs, which would support a rating of 60 percent, the examiner specifically noted that test results were needed to confirm the diagnosis.  Further, the same examiner indicated in an addendum to the original report that after reviewing the test results, the Veteran's workload was between 7 and 10 METs.  Thus, reading the examination as a whole, the examiner's opinion is clearly that the Veteran's workload is between 7 and 10 METs, and not between 3 and 5 METs as initially estimated.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Veteran has a history of myocardial infarctions, occurring at the ages of 29 and 30.  However, the rating criteria for myocardial infarction are the same as those used to rate CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  Therefore, an increased rating in excess of 30 percent under Diagnostic Code 7006 for myocardial infarction is not warranted for the same reasons that an increased rating for CAD is not warranted.

The December 2009 and December 2011 VA examiners noted no history of arrhythmia, hypertensive heart disease, valvular heart disease, infectious heart disease, congestive heart failure, or other heart conditions.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Board notes that the Veteran has been diagnosed with hypertension; however, service connection at a 10 percent rating has already been granted for his hypertension.  As such, the Board finds that the Veteran's hypertension is already fully contemplated by its assigned rating and therefore need not be further considered.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against ratings in excess of 30 percent for the Veteran's CAD.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  Further, staged ratings are not warranted as the Veteran's symptomatology has been relatively stable throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected CAD is manifested by chest pain, fatigue, left ventricle ejection fraction above 50 percent, and a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  With respect to CAD, the Rating Schedule contemplates symptoms such as dyspnea, fatigue, angina, dizziness or syncope under variable workloads, left ventricular dysfunction, chronic congestive heart failure, and cardiac hypertrophy or dilatation.  Id.  In summary, the schedular criteria for disabilities of the cardiovascular system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's CAD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration of the Veteran's CAD is not warranted in this case.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is service connected for CAD, hypertension, and a left inguinal herniorrhaphy. As discussed above, the Veteran's CAD is not manifested by symptomatology not already contemplated by the rating schedule, specifically a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness or syncope. 38 C.F.R. § 4.104, Diagnostic Code 7005. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 30 percent for a heart condition, to include coronary artery disease, is denied.


REMAND

The Board must remand the issue of service connection for PTSD for further development and so that a VA PTSD examination can be provided.  See 38 C.F.R. 
§ 3.159(c)(4).  During his December 2012 hearing, the Veteran alleged new and potentially verifiable in-service stressors, including the suicides of fellow sailors and a sexual assault.  He also submitted a new stressor statement that same month.  There is no indication in the record that VA has attempted to verify these newly claimed stressors.  As there is no reason to doubt the credibility of the Veteran's statements and the claimed stressors, particularly the deaths of fellow sailors, are potentially verifiable, the Board finds it must remand the claims so that VA can attempt to confirm the Veteran's claimed stressors. 

Should any of the Veteran's claimed in-service stressors be confirmed, the Board finds that a VA PTSD examination is also necessary, as the Veteran has a current diagnosis of PTSD, he has reported in-service stressors, there is an indication that the stressors and his PTSD are connected, and there is insufficient competent medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed, should a stressor be confirmed, to determine whether the Veteran's PTSD is etiologically related to his service.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The Veteran should be requested to provide further information concerning the stressors claimed in his December 2012 hearing testimony, specifically the suicide of a sailor aboard the U.S.S. America in 1987, the suicides of two sailors in Norfolk, Virginia in 1986, and a sexual assault in Missouri. Development should include providing the Veteran with VA Form 21-0781, Statement in Support of claim for Service Connection for PTSD.

Any further development deemed necessary with respect to the verification of the Veteran's claimed stressors, to include contacting the Joint Services Records Research Center (JSRRC), should be completed.

3.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist.  The claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a.  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the Veteran occurred.  

c.  For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disorder was in whole or part the result of the claimed in-service incidents or is otherwise attributable to service. 


A detailed rationale supporting the examiner's opinion should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


